Citation Nr: 0703670	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling. 

3.  Entitlement to an initial compensable rating for 
olecranon bursitis of the right elbow.

4.  Entitlement to an initial compensable rating for 
olecranon bursitis of the left elbow.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 until April 
1996.  This matter comes before the Board of Veterans' 
Appeals  (Board) on appeal from decisions in February and May 
2003 issued by the Jackson, Mississippi Regional Office (RO).  


FINDINGS OF FACT

1.  The right knee disability is not shown to be productive 
of functional loss of flexion to 45 degrees or a compensable 
limitation of extension; neither joint instability or 
recurrent subluxation, cartilage damage, or arthritis is 
demonstrated.   
 
2.  The left knee disability is not shown to be productive of 
functional loss of flexion to 45 degrees or a compensable 
limitation of extension; neither joint instability or 
recurrent subluxation, cartilage damage, or arthritis is 
demonstrated. 

3.  The medical evidence shows the olecranon bursitis of the 
right elbow is asymptomatic without limitation of motion or 
functional impairment. 

4.  The medical evidence shows the olecranon bursitis of the 
left elbow is asymptomatic without limitation of motion or 
functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service 
connected right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5256, 5257, 5258, 
5259, 5260, 5261 (2006).   

2.  The criteria for an increased evaluation for the service 
connected left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5256, 5257, 5258, 
5259, 5260, 5261 (2006).   

3.  The criteria for an initial compensable evaluation for 
olecranon bursitis of the right elbow have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &  Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5019, 5205, 
5206, 5207, 5213 (2006). 

4.  The criteria for an initial compensable evaluation for 
olecranon bursitis of the left elbow have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 &  Supp. 
2006); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5019, 5205, 
5206, 5207, 5213 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased and Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of  
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability, multiple "staged" ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.   

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

A.  Right and Left Knee Disabilities 

The veteran contends that he is entitled to an increased 
rating for both his right and left knee disabilities.  During 
the January 2004 RO hearing, the veteran complained of pain 
and swelling in both knees, and he stated that he has a hard 
time kneeling, squatting, and walking.  The veteran felt that 
he did not have full range of motion, especially when his 
knees are swollen.  The veteran also stated that he wore 
braces on his knees and receives shots every five weeks for 
fluid problems.     

VA assessed the veteran's right and left knee disabilities 
under 5299-5260.  DC 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27.  Under DC 
5260, limitation of flexion to 60 degrees warrants a 
noncompensable rating while limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is assigned where limitation of flexion is limited 
to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  The normal range 
of motion for the knee is from zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

A July 1996 VA examination noted a diagnosis of bilateral 
patellofemoral syndrome.  The range of motion was zero to 145 
degrees.  There was no pain on motion or instability.  X-rays 
taken at the time of the examination were noted as normal.  
An October 2002 VA joint examination noted the veteran's 
complaints of chronic pain and swelling in both knees.  The 
veteran also stated that he had to give up his job working at 
the post office because of the pain and swelling in his 
knees.  The veteran's range of motion for both knees was zero 
to 110 degrees.  The veteran could flex both knees to 120 
degrees, but there was evidence of pain.  Both knees were 
noted as stable.  The examiner noted that the veteran did 
have chronic knee problems which during acute exacerbations 
would decrease the extent of range of motion and increase 
fatigueability, but could not state with medical certainty 
the additional limitation.  October 2002 x-rays noted normal, 
bilateral knees.  An April 2003 magnetic resonance imaging 
(MRI) scan of the knees showed a small linear tear in the 
left knee at the posterior potion of the medial meniscus.  
The right knee also noted a linear tear at the posterior 
portion to the medial meniscus.  A May 2003 orthopedic 
consult noted no instability.  

A July 2003 VA orthopedics clinic record noted complaints of 
bilateral pain, right greater than the left.  The veteran 
stated that, at times, both knees feel as though they are 
going to give way and that he has popping and locking 
sensation in his right knee.  The physical examination showed 
painful range of motion for both knees.  The diagnosis was 
bilateral patellofemoral chondromalacia with a possible 
meniscal tear in both knees.  

The veteran also underwent a VA joint examination in July 
2003.  The right knee had full flexion of 145 degrees without 
pain.  There was no instability.  The left knee had full 
flexion of 145 degrees without complaints of pain.  There was 
no instability.  The corresponding radiology report noted no 
abnormalities, with the exception of lineal tears in the 
posterior portion of the menadiol menisci in both knees.  The 
examiner also stated that there was some weakness and 
fatigueability in the right knee but no incoordination or 
loss of motion.  The examiner was unable to estimate the 
range of motion, amount of pain, or functional capacity loss 
during flare-ups.  In August 2003, the veteran underwent 
right knee arthroscopy.  Subsequently, the veteran had an 
infection in the right knee and was treated with antibiotics.    

The veteran's private treatment records noted consistent 
complaints of bilateral knee pain.  The veteran also received 
several injections for his knees.  In January 2004, the 
veteran was noted as having full range of motion.  In 
February and March 2004, degenerative joint disease of the 
knees was noted.  There was no laxity.  The range of motion 
was zero to 120 degrees.  A May 2004 private medical record 
found no right knee swelling or giving away.  He had full 
range of motion of the right knee.  X-rays of the right knee 
were normal.  The May 2004 MRI of the right knee revealed the 
following: grade II signal changes within the medial meniscus 
without a frank tear, mild degenerative changes about the 
patellofemoral and medical femoral compartment without a 
frank osteochondral defect, and a small effusion.  See also 
Radiology Report (Aug. 2003) (noting an unremarkable right 
knee series).  An August 2004 record noted no significant 
effusion in his knees, and the knees had full range of 
motion.

In July 2006, the veteran underwent a VA examination.  The 
veteran again complained of pain and swelling in both knees 
and noted episodes of his knees locking and giving way.  He 
stated he has difficulty with extended periods of weight 
bearing and activities such as climbing, squatting, and 
prolonged sitting.  The veteran also noted that he was a 
teacher and that standing in front of his class for long 
periods of time bothered his knees.  The veteran complained 
of flare-ups that occurred every couple of weeks or so.  The 
examiner noted that the veteran sometimes wears a knee brace 
but does not use a cane.  X-rays of both knees were normal.  

Examination of the right knee revealed no evidence of 
redness, heat, or swelling.  On repetitive range of motion 
testing, the knee had zero to 140 degrees of range of motion 
with complaints of pain on motion.  He had tenderness over 
the medial patellofemoral and medial plica joints.  He had a 
slightly positive patella grind test.  No ligamentous laxity 
was noted.  

Examination of the left knee revealed no evidence of redness, 
heat, or swelling.  On repetitive range of motion testing, 
the knee had zero to 140 degrees of range of motion with pain 
on motion.  There was mild patellofemoral crepitus noted on 
range of motion testing.  The veteran had tenderness over the 
medial patellofemoral joint region as well as tenderness over 
the medial plica.  There was also tenderness along the 
inferior patella border, and he had a positive patella grind 
test.  There was no ligamentous laxity noted.  

The examiner's diagnosis was bilateral patellofemoral 
syndrome with chondromalacia patella with probable 
symptomatic medial plica of both knees.  The examiner also 
stated that additional limitation of function due to 
repetitive use or flare-ups cannot be determined without 
resort to mere speculation.  
 
Based on the medical evidence above, the Board finds that 
there is no basis for an increased evaluation for either 
knee.  Specifically, the July 2006 VA examination noted 
normal range of motion findings with no instability.  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

There is no recurrent subluxation or lateral instability of 
either knee joint or  cartilage damage, as would warrant a 
higher rating under DC 5257, 5258 or 5259.  The Board also 
observes that there is no evidence of right or left knee 
ankylosis (DC 5256), flexion limited to 30 degrees (20 
percent under DC 5260), or extension  limited to 10 degrees 
(10 percent evaluation under DC 5261).  

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the x-ray studies have not confirmed right or left knee 
arthritis, there is no basis for the assignment of separate 
evaluations for instability and arthritis.  See VAOPGCPREC 
23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 
1998).  Moreover, there is no basis for separate evaluations 
for flexion and extension, as the veteran does not have 
sufficient limitation of extension (5 degrees) for a zero 
percent evaluation under DC 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).  

The Board considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45, as well as the veteran's complaints, but absent 
evidence of slight impairment (recurrent subluxation or 
lateral instability) or any limited motion supported by 
medical findings of record, there is no evidence warranting a 
higher rating in this case.  The veteran is not deemed 
competent to speak to issues such as whether his right or 
left knee is represented by slight impairment.  38 C.F.R. 
§ 3.159(a)(1).  Therefore, the Board concludes that the 
totality of the evidence is against the claim for a higher 
rating for either right or left knee disabilities under the 
applicable schedular criteria.  

B.  Olecranon Bursitis of the Right and Left Elbows

The veteran contends that he is entitled to an increased 
rating for olecranon bursitis of his right and left elbow.  
During the January 2004 RO hearing, the veteran complained of 
pain and swelling.  The veteran also stated that the pain 
radiates up and down his arm but that he does not wear braces 
for his elbows.   

During the veteran's military service, he complained of 
popping, grinding, and swelling of his elbows and was 
hospitalized for his right elbow.  The veteran has stated 
that he continues to suffer from similar symptoms.  The 
veteran is right hand dominant.  See Medical Evaluation Board 
Report (Jan. 1996).

The July 1996 VA examination noted a probable history of 
olecranon bursitis, but the examiner noted that the veteran 
was asymptomatic.  The range of motion was 10 degrees of 
hyperextension to 145 of flexion.  There was full supination 
and pronation.  X-rays showed normal right and left elbows.  
A November 2002 private medical record noted mild olecranon 
bursitis.  The July 2003 VA examination also noted a history 
of bursitis but documented that there was no residual 
evidence of the disease.  The range of motion was noted as 
zero to 145 degrees without complaints of pain.  There was 
normal pronation and supanation.  There was no redness, 
swelling, induration, or thickening of the tissues.  The 
corresponding radiology report noted no abnormalities of 
either elbow.  A private treatment record dated March 2004 
noted complaints of bilateral elbow pain with numbness and 
tingling down the fourth and fifth digit.

In July 2006, the veteran underwent a VA examination.  The 
veteran complained of pain and swelling.  The examiner noted 
that at the time of the exam, both elbows were asymptomatic 
except that the veteran was bothered when he rested his 
elbows on a hard counter or tabletop.  The examiner noted 
good functioning of the elbows but noted the veteran 
described pain with straightening.  The veteran stated that 
his elbows do not interfere with his teaching duties.  
However, he noted that he does experience flare-ups every 
couple of weeks or so.  The veteran does not wear any braces 
or splints for his elbows.  X-rays of both elbows were 
normal.  

Upon examination of the right elbow, no evidence of redness, 
heat, swelling, or deformity was present.  On repetitive 
range of motion testing, the veteran was noted as having zero 
to 145 degrees.  The veteran described pain at the maximum 
extension and flexion.  There was no additional limitation of 
motion after repetitive use.  There was tenderness over the 
posterior lateral aspect of the elbow.  He had full pronation 
and supination.

The left elbow was also without redness, heat, or swelling, 
and the veteran had zero to 145 degrees range of motion on 
repetitive testing.  The veteran noted pain at the maximum 
flexion and extension.  However, no additional limitation of 
motion after repetitive use was found.  There was tenderness 
over the posterior lateral aspect of the elbow.  The veteran 
had full supination and pronation.  

The examiner's diagnosis was bilateral elbow arthralgia of 
undetermined etiology with minimal objective findings.  There 
was no evidence of olecranon bursitis.  The examiner also 
stated that additional limitation of function due to 
repetitive use or flare-ups cannot be determined without 
resort to mere speculation.

VA's Rating Schedule provides that bursitis is to be rated on 
the basis of limitation of motion of the affected part.  
38 C.F.R. § 4.71a, DC 5019.  Normal motion of an elbow is 
from zero degrees extension to 145 degrees of flexion, zero 
to 80 degrees of forearm pronation, and zero to 85 degrees of 
forearm supination.  38 C.F.R. § 4.71, Plate I. 

Under DC 5206, limitation of flexion of the forearm, both 
major and minor, to 110 degrees warrants a noncompensable 
rating, limitation to 100 degrees warrants a 10 percent 
rating, and limitation to 90 degrees warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of the forearm, both 
major and minor, to 45 degrees warrants a 10 percent rating, 
limitation to 60 degrees warrants a 10 percent rating, and 
limitation to 75 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5207.
 
DC 5213 provides that limitation of supination to 30 degrees 
or less warrants a 10 percent evaluation for both the major 
and minor elbow.  Limitation of pronation with motion lost 
beyond middle of arc warrants a 30 percent evaluation for the 
major elbow and a 20 percent evaluation for the minor elbow, 
and motion lost beyond last quarter of arc, the hand does not 
approach full pronation, warrants a 20 percent evaluation for 
both major and minor elbows.  38 C.F.R. § 4.71a, DC 5213.

Based on the medical evidence above, the Board finds that 
there is no basis for an increased evaluation for either 
elbow.  Specifically, the July 2006 VA examination noted 
normal range of motion findings and that there was no 
evidence of olecranon bursitis of either elbow.  A review of 
clinical findings indicates that the veteran could perform 
range of motion testing of the disabled joints.  Therefore, 
ankylosis is not present, and the criteria pertaining to 
ankylosis are inapplicable.  See 38 C.F.R. § 4.71a, DC 5205. 

The Board considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45, as well as the veteran's complaints, but absent 
evidence of any limited motion supported by medical findings 
of record, there is no evidence warranting a higher rating in 
this case.  The veteran is not deemed competent to speak to 
issues such as whether his elbows are represented by limited 
motion.  38 C.F.R. § 3.159(a)(1).  Therefore, the Board 
concludes that the totality of the evidence is against the 
claim for a higher rating for olecranon bursitis of either 
the right or left elbow under the applicable schedular 
criteria.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Oct. 2002, Oct. 2005).  As such, VA fulfilled 
its notification duties.  In August 2006, the veteran was 
also advised of potential disability ratings and an effective 
date for any award as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling, is 
denied. 

Entitlement to an initial compensable rating for olecranon 
bursitis of the right elbow is denied.

Entitlement to an initial compensable rating for olecranon 
bursitis of the left elbow is denied.

____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


